Citation Nr: 1737309	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.   13-00 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to higher initial evaluations for posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling prior to January 26, 2016 and as 70 percent from that date.

2.  Entitlement to an effective date earlier than January 26, 2016 for the award of special monthly compensation (SMC) based on housebound status.

3.  Entitlement to higher initial evaluations for ischemic heart disease (IHD), evaluated as 60 percent disabling from February 8, 2012 to April 12, 2012; as 10 percent disabling from April 13, 2012 to July 17, 2012; and as 30 percent disabling from July 18, 2012. 

4.  Entitlement to a total evaluation based on unemployability due to service-connected disability (TDIU) prior to November 12, 2013. 




REPRESENTATION

Veteran represented by:	Polly Murphy, Attorney at Law 


WITNESS AT HEARING ON APPEAL

The Veteran and his wife 

ATTORNEY FOR THE BOARD

S. Baxter, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1967 to January 1970. 

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) via videoconference in January 2015.  A transcript of the hearing has been associated with the record.  

In August 2015, the Board dismissed the issue of entitlement to an effective date earlier than May 2, 2011 for the grant of service connection for posttraumatic stress disorder (PTSD) and denied an earlier effective date prior to February 8, 2012 for the grant of service connection for IHD.  The Board also remanded the issues of entitlement to higher initial evaluations for PTSD and IHD, as well as the issue of entitlement to a TDIU. 

While the appeal was in remand status, the Agency of Original Jurisdiction (AOJ) issued a statement of the case on the issue of entitlement to a TDIU, and the Veteran perfected his appeal with respect to this issue in May 2016.  The AOJ also increased the evaluation of the Veteran's PTSD to 70 percent, effective January 26, 2016, and granted special monthly compensation (SMC) based on housebound status effective January 26, 2016.  In June 2016, the Veteran's attorney disagreed with the effective date assigned to the 70 percent evaluation for PTSD, as well as the effective date assigned to the award of SMC.  A statement of the case was issued in October 2016, and the Veteran perfected in appeal in November 2016.

The Veteran in his November 2016 substantive appeal indicated that he wished to have a videoconference hearing on the issue of entitlement to a TDIU and the effective date assigned to the award of SMC. 

In January 2017, the Board remanded the issues of entitlement to a TDIU, the effective date assigned to the award of SMC, and the entitlement to higher initial evaluations for PTSD and IHD, to schedule the Veteran a videoconference hearing at the RO.  Since the evidence and testimony submitted in regards to the appealed issues of entitlement to a TDIU and an earlier effective date for the grant of SMC would likely include information relevant to the issues of entitlement to higher initial evaluations for PTSD and IHD, the Board concluded that these issues were intertwined with the issues of entitlement to a TDIU and an earlier effective date for the grant of SMC, for which the Veteran had requested, but had not yet been afforded a hearing.  See Henderson v. West, 12 Vet. App. 1 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined. 

In an April 2017 letter, the Veteran's attorney withdrew the issues for a higher initial rating for PTSD and earlier effective date for the grant of SMC.  In a letter submitted later that month the Veteran's attorney withdrew the request for a videoconference hearing before the Board on the issue of entitlement to a TDIU.  

The Veteran's claim of entitlement to a TDIU, from November 12, 2013 has been rendered moot by the award of a 100 percent schedular evaluation chronic bronchitis and from January 26, 2016 special monthly compensation under 38 U.S.C.A. § 1114 (See Bradley v. Peake, 22 Vet. App. 280 (2008)), but remains on appeal under Rice v. Shinseki, 22 Vet. App. 447 (2009) prior to November 12, 2013.

The issue of entitlement to a higher initial evaluation for IHD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a statement dated in April 2017, the Veteran's attorney withdrew his appeal concerning the issue of entitlement to an initial increased disability rating for service-connected PTSD.

2.  In a statement dated in April 2017, the Veteran's attorney withdrew his appeal concerning the issue of entitlement to an earlier effective date for the grant of SMC.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to an initial disability rating in excess of 30 percent disabling prior to January 26, 2016 and as 70 percent from that date for service-connected PTSD have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2015); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of the appeal of the issue of entitlement to an effective date earlier than January 26, 2016 for the award of special monthly compensation (SMC) based on housebound status have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2015); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Higher evaluation for PTSD and earlier effective date for the grant of SMC 

An appeal may be withdrawn in writing as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In a statement dated April 2017, the Veteran's attorney withdrew his appeal as to the issues of entitlement to an initial increased disability rating for service-connected PTSD and earlier effective date for the grant of SMC.  Thus, the Board finds there remains no allegation of errors of fact or law for appellate consideration concerning this issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue, and it is dismissed.


ORDER

The appeal concerning the issue of entitlement to higher initial evaluations for posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling prior to January 26, 2016 and as 70 percent from that date is dismissed.

The appeal concerning the issue of entitlement to an effective date earlier than January 26, 2016 for the award of special monthly compensation (SMC) based on housebound status is dismissed.


REMAND

Higher initial evaluation for IHD

Unfortunately, the Board finds that the Veteran's claim must be remanded to ensure compliance with the directives of the Board's prior remand.

In August 2015, the Board remanded the issue of higher initial evaluation for IHD to obtain additional VA treatment records and provide the Veteran with a VA examination.  The remand instructed the RO to obtain VA treatment records with regard to the Veteran's hospitalizations in September 2012, April 2014, and July 2015 at the VA medical center.  The record reflects that only partial records have been obtained of the Veteran's hospitalizations treatment in September 2012, April 2014, and July 2015.  Additionally, it is unclear from a review of the record whether reasonable efforts were made to obtain the complete records.  Indeed, the March 2016 Supplemental Statement of the Case (SSOC) did not mention any efforts or results in that regard.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders and imposes upon VA a concomitant duty to ensure substantial compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In light of this, additional development is required.  On remand, reasonable attempts should be made to obtain the Veteran's VA treatment records from his hospitalizations in September 2012, April 2014, and July 2015.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).

Additionally, the Board notes that the Veteran was afforded a VA examination in February 2016, from the Board's August 2015 Board remand.  The report of the examination indicates that the examiner did not review the Veteran's VA claims file or medical records.  The examiner on the report indicates that no records were reviewed.  Because the VA claims folder was not reviewed, the Board's remand instructions were not followed, and a remand is required.  See Stegall, supra.

Finally, as the increased rating claim is being remanded, the outcome of which could affect whether the Veteran meets the criteria for TDIU, the Board finds that the claim for TDIU is inextricably intertwined with the increased rating claim and must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).
Accordingly, the case is REMANDED for the following action:

1. Obtain all VA treatment records not already of record relating to the Veteran's claims including specifically VA treatment records of the Veteran's hospitalizations in September 2012, April 2014, and July 2015, and associate them with the Veteran's electronic folder.  All actions to obtain the records should be documented.  If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2.  Next, return the claims file to the examiner who conducted the February 2016 VA examination, if that examiner is unable, to a suitable replacement, for the preparation for an addendum opinion to ascertain the current severity and manifestations of the Veteran's service-connected ischemic heart disease.  If the examiner determines that another examination is needed, the Veteran should be scheduled for a new examination.  The medical addendum opinion must reflect that review of the electronic folder occurred, and to include this remand.  Following review of the electronic record, the examiner should provide the following opinion:

a)  Identify the current nature, severity, and all symptoms of the Veteran's service-connected ischemic heart disease. 

3.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his attorney should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


